DETAILED ACTION

The preliminary amendments filed on 03/16/2021 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 234-235 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 234, the applicant recites operating the valve arrangement to a fourth configuration wherein first and second ports of the tubular body are closed subsequent to operating the valve arrangement to allow fluids to flow from the subterranean formation through the sand control element and into the downhole apparatus; or from the downhole apparatus through the sand control element into the subterranean formation. This feature is not found in the initial disclosure. Claim 235 is also rejected as being dependent on claim 234. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 140-142,  223-233 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 33, lines 10-11 , the applicant recites “the first valve port”. There is insufficient antecedent basis for the feature in the claim. The Examiner will assume that the applicant is referring to the first valve member port. Claims 223-228 are also rejected as being dependent on claim 33. 
In claim 140, last line , the applicant recites “the fluid deformable chamber”. There is insufficient antecedent basis for the feature in the claims. Claims 141-142, 229-233 are also rejected as being dependent on claim 140.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33, 140-142, 216-218, 223-225, 229,and 232 are rejected under 35 U.S.C. 103 as being unpatentable over Bacsik et al. (US 20170241238) and Greci (US 20150204168).

Regarding claims 33, 140, 216, 224, 229,  Bacsik discloses a downhole apparatus (100a-e) comprising: a tubular body (101), the tubular body having first (104) and second ports (102) in a wall thereof (fig 4a-e); and a valve arrangement (110), the valve arrangement having: a locked first configuration, in which the first port is closed and the second port is closed (fig 4d shows sleeve 110 locked by 122 in a position where 102 and 104 are closed); a locked second configuration, in which the first port is open and the second port is closed (fig 4e); and a third configuration, in which the first port is closed and the second port is open (fig 4c); a valve member (110), the valve member including a first valve member port (114), the first valve port being associated with the first port of the tubular body (fig 4a-e), and a second valve member port (112), the second valve member port being associated with the second port of the tubular body wherein the valve member is moveable with respect to the tubular body to open and/or close the first and second ports of the tubular body (fig 4a-e), and wherein the valve member is operable to: close the first and second ports of the tubular body in the first configuration(fig 4d); open the first port of the tubular body in the second configuration and close the second port of the tubular body in the second configuration(fig 4e); and close the first port of the tubular body in the third configuration and open the second port of the tubular body in the third configuration(fig 4c); wherein the first port of the tubular body provides fluid communication with a tool or a device (106) and wherein the tool or device is a sand control element (106).
Bacsik further discloses arranging the downhole apparatus in a bore (12) of a subterranean formation (fig 1); 
Bacsik is silent regarding the fact that the sand control element has at least one fluid deformable device. Bacsik and Greci disclose similar sand control element used in downhole element. 
Greci teaches a sand control element (150) having at least one fluid deformable device (172).
Greci further discloses moving the sand control element from a first position in which the sand control element is spaced from the surface of the subterranean formation (fig 4a) to a second position in which the sand control element is in contact with the surface of the subterranean formation (fig 4b).
Greci further discloses that the fluid deformable device is operable to increase a diameter of the sand control element in response to an increase in pressure in the tubular body when the valve arrangement is in the second configuration (fig 4a-b).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bacsik and Greci before him or her, to modify the substitute the sand control element of Bacsik with a sand control element with a fluid deformable device as taught by Greci in order to provide an increased flow area for fluid through the screen structure. 

Regarding claim 141, Bacsik further discloses that the second port provides fluid communication between the interior of the tubular body and the exterior of the tubular body, or between the exterior of the tubular body and the interior of the tubular body, and the method comprises the step of communicating fluid through the second port ([0029], fig 4a-e).

Regarding claim 142, Bacsik further discloses communicating fluid from a subterranean formation through the sand control element and into the downhole apparatus ([0029], fig 1, fig 4a-e); or from the downhole apparatus through the sand control element into the subterranean formation([0029], fig 1, fig 4a-e).

Regarding claim 217, Bacsik further discloses operating the valve arrangement to allow fluids to flow from the subterranean formation through the sand control element and into the downhole apparatus; or from the downhole apparatus through the sand control element into the subterranean formation ([0045], fig 4a-e). 

Regarding claim 218, Bacsik further discloses that the tubular body of the downhole apparatus has two or more pairs of first and second ports in a wall thereof, and two or more valve arrangements (100a-e) (fig 1, [0028], fig 4a-e), each valve arrangement being associated with a pair of first and second ports (fig 1, [0028], fig 4a-e), and the method comprises the further step of selectively operating each valve arrangement to move the sand control element from the first position to the second position and to allow fluids to flow from the subterranean formation through the sand control element and out of the downhole apparatus(fig 1, [0028]-[0029], fig 4a-e, ).

Regarding claim 223, Bacsik further discloses that  fluid deformable device is fluidly coupled to the tubular body through the first port of the tubular body and the first valve member port when the valve arrangement is in the second configuration (fig 4e).

Regarding claim 225, Bacsik further discloses that the interior of the tubular body is in fluid communication with an exterior of the sand control element through the second port of the tubular body and the second valve member port when the valve arrangement is in the third configuration (fig 4c).

Regarding claim 232, Bacsik further discloses producing fluid through the sand control element, an inflow control device and the second port when the valve arrangement is in the third configuration ([0045], fig 4a-e).

Claims 228 and 233 is rejected under 35 U.S.C. 103 as being unpatentable over Bacsik et al. (US 20170241238) and Greci (US 20150204168) as applied to claim 33 above, and further in view of Smith et al. (US 20100044041).

Regarding claims 228 and 233, the combination of Bacsik and Greci is silent regarding the presence of a biasing device, the biasing device being operable to apply a biasing force to the valve member, and wherein the valve member is biased by the biasing device towards a position where the second port is open.
Bacsik and Smith both disclose a downhole valve element used to open and close a port to control fluid communication.
Smith teaches the use of a biasing device, the biasing device being operable to apply a biasing force to the valve member (190A), and wherein the valve member is biased by the biasing device towards a position where the second port is open (in [0070], last 5 lines, Smith discloses the use of a biased member to shift apertures 199 open).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bacsik, Greci and Smith before him or her, to modify the method disclosed by the combination of Bacsik and Greci to include a biased member as taught by Smith in order to close the ports after failure of the hydraulic system.




Allowable Subject Matter

Claims 226-227 and 230-231 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672  
7/2/2022